DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 02/16/2021.  Claims 1-26 are pending in this application and have been considered below.

4.	Applicant’s arguments with respect to claims 1, 10, 15 and 22 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 2, 5-7, 9-11, 14-16, 19, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 20160100404) (hereinafter Han) in view of LEE et al. (US 20170055271) (hereinafter Lee).

	Regarding claims 1, 10, 15 and 22:
As shown in figures 1-10, Han discloses a method of wireless communication (see figure 1) at a base station (104 in figure 1), comprising: 
configuring a user equipment (UE) (104 in figure 1) to monitor one or more reference signals associated with a beam pair link (signaling 106 shows beam pairing mobile device 102 with base station 104 in figure 1) (in par 0044 Han teaches “The UE 102 can monitor the window for inclusion of one or more reference signals transmitted by the eNB 104 opportunistically”); 
transmitting a first signal in a downlink transmission to the UE (abstract, par 0044, 0083, 0110); 
based on whether the base station receives an uplink transmission from the UE within a time window (abstract, par 0044, 0083, 0110); and 
determining whether to transmit a reference signal, based on whether the downlink transmission is determined to be received at the UE within the time window (abstract, par 0044, 0083, 0110).
Han also teaches a memory; and at least one processor coupled to the memory as recited in claim 15 (see processor 602 in figure 6 and memory 604 in figure 6) and computer-readable medium storing computer executable code as recited in claim 22 (see processor 602 in figure 6 and memory 604 in figure 6).
Han discloses all of the subject matter as described above except for specifically teaching determining, by the base station, whether the downlink transmission is received at the UE.
(see step 650 in figure 6), by the base station, whether the downlink transmission is received at the UE (in par 0060, Lee teaches “In step 650, the small base station 200 determines success or failure in receiving downlink at the femto user equipment”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the transmission method of the base station as taught by Lee to modify the system and method of Han in order to determine the success or failure in receiving downlink at the user equipment (par 0060) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

	Regarding claim 2, 11, 16 and 23:
Han further discloses wherein upon determining that the downlink transmission was received at the UE (abstract, par 0044, 0083, 0110), the method further comprising at least one of: skipping transmission of the reference signal; or modifying at least one of a time, a frequency, a power, or a reference signal offset for the reference signal (in par 0071 Han teaches “Parameters or characteristics governing communication by the apparatus 600 with the eNB 104 can be adjusted based on the operating environment of the apparatus 600”.  In par 0073 Han teaches “the reference signal operations module 614 can use one or more received reference signals to measure or assess channel characteristics, received power, and/or signal quality and can report one or more metrics indicating the same to the eNB 104”).
Regarding claim 5:
Han further discloses wherein the base station determines that the downlink transmission is received at the UE upon receiving at least one of a control channel, a data channel, a sounding reference signal, or an acknowledgement from the UE having a signal quality that meets a threshold within the time window (par 0028, 0071, 0073).  

Regarding claim 6:
Han further discloses wherein, when the base station determines that the downlink transmission is not received at the UE within the time window, the base station transmits the reference signal (in par 0014, Han teaches “techniques for transmitting the one or more reference signals opportunistically within the window based on an availability of a wireless communications medium”).  

Regarding claims 7, 14, 19 and 26:
Han further discloses indicating the time window to the UE, wherein the time window is indicated for a unit based on at least one of a slot, a symbol, or a system frame number (SFN) (par 0029 Han teaches “reference signals can be provided in a variety of manners by varying their placement within constituent subframes and by varying the number of subframes, DRS subframe duration and periodicity, varying DMTC perioditicy and duration, varying offsets, varying the number of transmission points (TPs), and/or adjusting a number of other additional variable transmission parameters including mode of operation (e.g., FDD or TDD)”).  

Regarding claims 9 and 21:
Han further discloses indicating a threshold for a signal quality to the UE (par 0028, 0085) (channel quality metrics interpreted to be a threshold for a signal quality.  See par 0085).


9.	Claims 3, 12, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lee as applied to claims 1, 10, 15 and 22 above and further in view of Skov et al. (US 20120113950) (hereinafter Skov).

Regarding claim 3, 12, 17 and 24:
Han and Lee disclose all of the subject matter as described above except for specifically teaching wherein upon determining that the downlink transmission was received at the UE, the method further comprising: scheduling a different UE in place of transmitting the reference signal.
However, Skov in the same field of endeavor teaches wherein upon determining that the transmission was received at the UE, the method further comprising: scheduling a different UE in place of transmitting the reference signal (par 0014 and 0017).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use resource separation as taught by Skov to modify the system and method of Han in order to provide a better use of the uplink resource of the UE (par 0017) (see KSR: Combining prior art elements according to known methods to yield predictable results).
10.	Claims 4, 13, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lee as applied to claims 1, 10, 15 and 22 above and further in view of CHEN et al. (US 20150189613) (hereinafter Chen) (Chen is disclosed in the IDS filed by applicant on 07/18/2019).

Regarding claim 4, 13, 18 and 25:
Han and Lee disclose all of the subject matter as described above except for specifically teaching wherein upon determining that the downlink transmission was received at the UE, the method further comprising: indicating to the UE that the reference signal is skipped.  
However, Chen in the same field of endeavor teaches wherein upon determining that the downlink transmission was received at the UE, the method further comprising: indicating to the UE that the reference signal is skipped (in the specification instant application, paragraph 0089, page 23 the applicant discloses “skipping measurement of the reference signal at 810 may include entering a sleep mode or remaining in a sleep mode 902”. Thus, the examiner makes his broadest reasonable interpretation in light of the specification that “off status” shown in figure 7 of Chen and other sections of Chen to be “skipping”.  Moreover, figure 7 clearly shows that a reference signal (CRS) is not measured during “off” status.  Also in par 0030 Chen teaches “Specifically, the PBCH is used to carry system information, and the PDCCH/PDSCH is generally used to carry Common Reference Signal (CRS) (also called pilot signal)”.  In par 0041 Chen teaches “As shown in FIG. 7, the first row from the top denotes the occurrence of PBCH data and CRS, and the second row denotes the RF status of the mobile communication device (i.e., the status of the RF unit in the mobile communication device). Before the ON duration of the DRX operation, the RF status is initially set to "off". Later, when the ON duration begins, the RF status is set to "on" for demodulating/decoding the received PDCCH/PDSCH data, including CRS. Specifically, for setting the RF unit, the RF status is set to "on" sometime earlier than the ON duration, so that the RF unit may be ready for demodulating/decoding the received PDCCH/PDSCH data. When the ON duration ends, the RF status is set to "off" again until the occurrence of the assigned PBCH. As the PBCH data comes in each subframe 0, the assigned PBCH specifically refers to the subframe 0 which is closest to and after the denoted ON duration. Particularly, the subframe 0 with the assigned PBCH is in an OFF duration. That is, in the OFF duration, the RF status is initially set to "off", and then set to "on" for receiving the PBCH data for synchronization with the service network”).  Therefore, figure 7 of Chen teaches “indicating to the UE that the reference signal is skipped”).

    PNG
    media_image1.png
    501
    811
    media_image1.png
    Greyscale

 (par 0037) (see KSR: Combining prior art elements according to known methods to yield predictable results). 


11.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lee as applied to claims 1 and 15 above and further in view of SUZUKI et al. (US 20160269967) (hereinafter SUZUKI).

Regarding claims 8 and 20:
Han and Lee disclose all of the subject matter as described above except for specifically teaching indicating a reference signal based offset between a signal quality of the reference signal and another reference signal to the UE.
However, SUZUKI in the same field of endeavor teaches indicating a reference signal based offset between a signal quality of the reference signal and another reference signal (second reference signal interpreted to be another reference signal) to the UE (see figure 2, par 0036).  

    PNG
    media_image2.png
    393
    395
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use reference measurement and offset addition units as taught by SUZUKI to modify the system and method of Han in order to perform a handover from a serving cell to a neighboring cell (par 0036) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/           Primary Examiner, Art Unit 2631